Citation Nr: 0926391	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mather, 
California 


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the appellant 
from September 13, 2006 to October 31, 2006.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION


The RO has reported that the appellant served from August 
1966 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center in Mather, California. 


FINDINGS OF FACT

1.  The appellant was treated at the University of California 
Davis Medical Center from September 13, 2006 to October 31, 
2006.  

2.  The appellant had auto insurance with Allied Property and 
Casualty Insurance Company at that time.  

3.  The medical services he received were not authorized by 
VA.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from September 13, 2006 to October 31, 2006 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in May 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  



Legal Criteria and Analysis 

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the appellant has 
to satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital  emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if  there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not  have been 
considered reasonable by a prudent lay person (as  an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); (d) The claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency  lasts only until the time the veteran becomes 
stabilized); (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had  received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of  emergency treatment 
for that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within  specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) The veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
veteran's liability to the provider; and (i) The veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant has appealed the denial of reimbursement for 
medical expenses incurred at the University of California 
Davis Medical Center from September 13, 2006 to October 31, 
2006.  After review of the evidence, the Board finds against 
the appellant's claim.  

The appellant was involved in a motor vehicle accident on 
September 13, 2006.  The appellant was brought to the 
University of California Davis Medical Center emergency room 
for treatment and care.  The appellant was diagnosed with 
blunt trauma secondary to a motor vehicle accident with loss 
of consciousness and altered mental status.  The appellant 
received care from September 13, 2006 to October 31, 2006.  
On medical examination order forms, the appellant provided 
insurance information.  

In May 2007, the appellant's spouse reported that the 
appellant's hospital bills amounted to more than $1.5 million 
and that he received an insurance payment of $500 for bodily 
injuries and $30,000 uninsured motorist coverage.  At his 
June 2009 hearing, the appellant reported that he was 
afforded VA medical coverage in March 2006 as a priority 
group five member.  The appellant reported that such was his 
only form of medical care and that the small firm that had 
employed him no longer was able to provide any form of 
medical coverage.  In support of his claim, the appellant has 
submitted medical expense records, various statements, his VA 
letter of enrollment, previous VA care records, proof of 
cancellation of his previous health care coverage, a traffic 
collision report and denials of other assistance.  

In light of the above, reimbursement under the provisions of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  
A review of the record indicates that the appellant does not 
satisfy at least one of the requisite criterion set forth 
above.  Specifically, the appellant had coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  The record shows 
that the appellant was insured with Allied Property and 
Casualty Insurance Company during the time in question.  The 
appellant's insurance policy allowed for medical payments of 
$500 and $30,000 uninsured motorist coverage for each person 
and the record shows that such was paid out.  The Board 
recognizes that the appellant has maintained that his auto 
insurance policy was required by law.  However, the term 
health-plan contract includes the appellant's state 
requirements for an auto insurance policy.  See 38 C.F.R. § 
17.1001.  As defined in 38 C.F.R. § 17.1001(a)(1), the term 
health-plan contract includes "an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid."  The evidence demonstrates the 
appellant had a health plan contract within the meaning of 
the regulations and therefore reimbursement for the expenses 
incurred at the University of California Davis Medical Center 
from September 13, 2006 to October 31, 2006 is not permitted.  
The fact that not all of the medical expenses from this 
treatment were covered completely by the insurance policy is 
not relevant under the foregoing regulation.  Accordingly, 
this claim is denied.  


ORDER

The payment of unauthorized medical expenses for services 
rendered by the University of California Davis Medical Center 
from September 13, 2006 to October 31, 2006 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


